Citation Nr: 0638772	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1973.  The veteran died on October [redacted], 2003.  The appellant 
is the widow of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in April 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for the cause of the 
veteran's death.   

In October 2005, the appellant presented testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
veteran's claims folder. 


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2003; the cause of the 
veteran's death as shown on the death certificate was shock 
due to presumed intra-abdominal sepsis due to peritonitis due 
to bowel perforation and end stage renal disease was an other 
significant cause.     

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  Id. at 1333-1334. 

The Board finds that the appellant has been afforded 
appropriate VCAA notice.  The RO provided a VCAA notice 
letter to the appellant in February 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
appellant of the information and evidence that must be 
submitted to substantiate the claim for service connection 
for the cause of the veteran's death.  The letter notified 
the appellant of what information and evidence must be 
provided by the appellant and what information and evidence 
would be obtained by VA.  She was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of her claims to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3), 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the appellant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  However, the Board notes that as 
discussed below, service connection for the cause of the 
veteran's death is not warranted.  Therefore, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  All 
available copies of the veteran's service medical records are 
associated with the claims file.  Copies of the veteran's 
treatment records from the L. Health Systems dated from 1996 
to October 2003, including the records of the veteran's 
hospitalization prior to and at the time of his death, are 
associated with the claims folder.  The veteran's death 
certificate is associated with the claims folder.  An autopsy 
was not performed.  The appellant was afforded a hearing 
before the Board in October 2005.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Certain conditions, such as cardiovascular-
renal disease, including hypertension will be presumed to 
have been incurred in service if manifested to a degree of 10 
percent within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the veteran had 
problems with his digestive system in service.  The appellant 
asserts that she noticed the problems the veteran was having 
with his digestive system while in service and after service 
and his symptoms included gas, diarrhea, vomiting, and 
indigestion.  She also asserts that the veteran was followed 
for hypertension, high cholesterol, kidney problems, and 
prostate problems in service.  

The cause of the veteran's death as shown on the death 
certificate was shock due to presumed intra-abdominal sepsis 
due to peritonitis due to bowel perforation.  End stage renal 
disease was listed as an other significant cause.  

The record shows that the veteran separated from service in 
August 1973.  There is no medical evidence of record for the 
time period of August 1973, the date of service separation, 
to 1996.  The record shows that from 1995 until the time of 
death, the veteran had multiple medical problems.  Review of 
the record shows that the veteran had chronic renal failure 
dating back to 1995.  A July 1996 treatment records form L. 
Healthcare Systems indicates that the veteran likely had 
unforensic small vessel disease of the kidneys bilaterally, 
associated with atherosclerotic and hypertensive 
nephrosclerosis.  At this time, the veteran was assessed as 
having renal insufficiency, hypertension, atherosclerotic 
heart disease, history of gout, cerebrovascular disease, 
history of deep venous thrombosis with pulmonary embolus, and 
benign prostatic hypertrophy.   

In 1997, it was determined that the veteran's renal 
functioning was worsening.  A July 1997 treatment record 
indicates that the assessment was renal 
insufficiency/failure, coronary artery disease stable on 
current medications, past lacunar infarct with persistent and 
chronic language anomaly, and deep venous thrombosis and 
recurrent pulmonary embolus, now on long-term Coumadin 
therapy.  

Records dated in January and February 1998 indicate that the 
veteran probably was in need of dialysis in the near future.  
In February 1998, end stage renal disease was diagnosed.  It 
was noted that the veteran needed hemodialysis access and the 
presumed etiology of the renal failure was end stage disease 
from hypertension.  The veteran began dialysis.  

A March 1999 record of a routine checkup indicates that a 
review of the veteran's medical problems indicated the 
following problems: end stage renal disease secondary to 
hypertensive nephrosclerosis on hemodialysis since February 
1998; hypertension with left ventricular hypertrophy; 
coronary artery disease, status post inferior myocardial 
infarction in September 1991 and status post coronary artery 
bypass grafting in February 1995; cerebrovascular disease, 
status post lacunar infarct in 1991 with a residual 
dysarthria; hyperlipidemia; status post recurrent syncope 
requiring a pacemaker insertion in July 1994; status post 
left phlebothrombosis and pulmonary emboli currently on 
chronic anticoagulation; history of gout; benign prostatic 
hypertrophy; and normochromic normocytic anemia secondary to 
end stage renal disease.  He denied having anything to result 
in gastrointestinal symptoms.  

Records from late 2002 and early 2003 show treatment for 
refractory hiccups.  A March 14, 2003 treatment record from 
the nephrology clinic reflects an impression of persistent 
and recurrent hiccoughs most likely caused by severe 
gastroesophageal reflux disease.  

A July 6, 2003 emergency room record indicates that the 
veteran was admitted with complaints of vomiting and no 
output via colostomy.  It was noted that the veteran had a 
history of a perforated diverticulum in June 2003 with 
exploratory surgery and diverting colostomy.  The veteran 
reported having intermittent nausea and vomiting since that 
time.  The assessment was an upper gastrointestinal bleed.  
On July 22, 2003, the veteran underwent a hernia repair.  

A July 30, 2003 record from general surgery indicates that 
the veteran reported that he was doing okay but he was 
recently hospitalized and he underwent a 
esophagogastroduodenoscopy which revealed erosive 
esophagitis.  He was seen by the gastroenterology team.  The 
veteran continued of have nausea and vomiting.  He was 
advised to see his primary care provider because of his 
continued poor appetite.  

September 2003 nephrology treatment records reflect treatment 
for nausea and vomiting secondary to severe gastroesophageal 
reflux disease with previous demonstration of erosive 
esophagitis by upper endoscopy.  In October 2003 he was 
treated for weight loss and continued nausea and vomiting.  

A death summary dated October [redacted], 2003 from the L. Health 
System indicates that the veteran presented to the emergency 
room on October 25, 2003 with hematemesis and weakness.  It 
was noted that the veteran had a PEG placement the day before 
admission.  The veteran was hypotensive and he was treated 
with intravenous fluids.  He was transferred to the intensive 
care unit and received aggressive volume repletion with 
intravenous fluids and also required Dopamine and Levophed to 
maintain his blood pressure.  He was begun on intravenous 
Zosyn.  Cultures were obtained and which eventually grew out 
gram positive cocci.  The veteran's condition markedly 
worsened over the next 24 hours and he became unresponsive.  

The death certificate lists the cause of the veteran's death 
as shock due to presumed intra-abdominal sepsis due to 
peritonitis due to bowel perforation.  End stage renal 
disease was listed as an other significant cause.  

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  There is no competent 
evidence which establishes that a service-connected 
disability caused or contributed to the bowel perforation and 
peritonitis which led to the intra-abdominal sepsis and shock 
which was the cause of the veteran's death, or that the cause 
of death was related to service.  

The appellant and her representative argue that the veteran 
had stomach problems in service and after service, and this 
led to his death.  She also asserts that the veteran was 
followed for hypertension, high cholesterol, and prostate 
problems in service and this led to the veteran's death.  
Service medical records show that upon service separation in 
July 1973, the veteran had complaints of indigestion.  The 
separation examination indicates that the veteran reported 
having indigestion about twice a week, over the last three 
years, which was relieved by antacids.  A gastrointestinal 
disorder was not diagnosed.  Examination of the abdomen and 
viscera was normal.  The separation examination report 
indicates that examination of the prostate was normal.  A 
prostate disorder was not diagnosed.  Examination of the 
heart was normal.  Blood pressures were 120/88 sitting, 
128/84 recumbent and 136/102 standing for three minutes.  
Three-day blood pressure readings were taken and showed 8 of 
twelve readings were normal, two readings showed borderline 
diastolic 90 and two other diastolic readings were 92 and 96.  
Hypertension was not diagnosed.  An August 1973 internal 
medicine clinic record indicates that the veteran had 
borderline high-normal cholesterol.  It was noted that no 
further work-up was needed now but it should be checked in 
the future.  Examinations of the endocrine system and 
genitourinary system were normal.  

There is no evidence of a chronic gastrointestinal disorder 
until 1996, over twenty years after service.  Service medical 
records show only isolated complaints of gastrointestinal 
symptoms but no indication of chronic gastrointestinal 
disease.  There is no competent evidence which establishes 
that a gastrointestinal disorder that was incurred in service 
caused or contributed to the veteran's death.  The evidence 
of record establishes that the cause of death was bowel 
perforation and peritonitis which led to the intra-abdominal 
sepsis and shock.  There is no competent evidence which 
establishes that a service-connected gastrointestinal 
disorder or any other disorder incurred in service caused the 
bowel perforation which led to the peritonitis, intra-
abdominal sepsis and shock, and ultimately, the veteran's 
death.  

The death certificate indicates that a significant condition 
contributing to death but not resulting in the underlying 
cause was end stage renal disease.  There is no competent 
evidence which establishes that the renal disease, a 
contributing cause of death, was incurred in or was 
aggravated by active service.  There is no competent evidence 
which establishes that a service-connected disability caused 
the renal disease.  Service medical records show that the 
veteran had a kidney infection in service in February 1971.  
The etiology of the infection was undetermined.  There was no 
evidence of renal disease or cardiovascular disease upon 
separation from service in July 1973.  The medical evidence 
of record shows that the veteran's chronic renal failure 
dated back to 1995, twenty-two years after service 
separation.  End stage renal disease was diagnosed in 1998.  
The medical evidence establishes that the end stage renal 
disease was secondary to hypertensive nephrosclerosis, 
hypertension, and possible ischemic renal disease.  There is 
no evidence of a diagnosis of hypertension or other 
cardiovascular disease in service nor are there 
manifestations of cardiovascular-renal disease to a degree of 
10 percent within one year of separation from service.  
Although several diastolic readings at separation were 
borderline or elevated, the majority of blood pressure 
readings at that time were within normal limits, and there is 
no evidence indicating a continuity of elevated blood 
pressure from service to the 1990s when hypertension was 
found.  

Service medical records show that the veteran was treated for 
prostatitis in 1969.  As noted above, a prostate disorder was 
not diagnosed upon separation examination in July 1973.  
There is no competent evidence of a connection between the 
renal disease diagnosed in the mid 1990's and the veteran's 
period of service, including the diagnosis of prostatitis in 
1969.  As noted above, the medical evidence establishes that 
the end stage renal disease was secondary to hypertensive 
nephrosclerosis, hypertension, and possible ischemic renal 
disease.  In a February 1998 note, a urologist opined that 
there was no likely connection between the veteran's current 
prostate hypertrophy and the renal disease, and the evidence 
does not show that his prostate disorder played any 
significant role in his death.  

The evidence in favor of a link between the cause of the 
veteran's death and a disease or injury in service, consists 
of the appellant's testimony and statements.  Although 
competent to offer evidence as to facts within her personal 
knowledge, such as the occurrence of the veteran's symptoms, 
without the appropriate medical training or expertise, the 
appellant is not competent to render an opinion on a medical 
matter, such as, in this case, the possible relationship 
between the cause of the veteran's death and his period of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between the veteran's 
cause of death and the veteran's period of service including 
a disability or disease incurred in service.  There is also 
no competent evidence indicating that the causes of death are 
related to service.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


